DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 & 15-20 are pending:
		Claims 1-12 & 15-20 are rejected.
		Claims 1, 15 & 17 are amended. 
		Claims 13 & 14 are cancelled. 
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/06/2020. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 10/06/2020 has been entered.
Terminal Disclaimer
The terminal disclaimers filed on 10/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/135,722 and 16/135,730 has been reviewed and is accepted. The terminal disclaimers have been recorded.
Double patenting rejection is overcome by terminal disclaimers filed on 10/06/2020.
Response to Amendment
Amendments filed 10/06/2020 have been entered. Amendments to the claims overcome previous §102 and §103 rejections previously set forth in final Office Action mailed 04/23/2020.
Response to Arguments
Arguments filed 10/06/2020 have been entered. Arguments were fully considered. 
Applicant argues that the prior art of Liu does not teach “an RF tank circuit disposed entirely within the filter housing”. This argument is persuasive in view of amendments and remarks therefore the previous rejection is withdrawn. This feature is known in the art and taught by DiLeo and by evidence of Lin. DiLeo teaches an integrated sensor and communication assembly (RFID tag or RF tank circuit) encapsulated in a single integrated component (see DiLeo, ¶14 and see DiLeo, ¶18). Fig. 1 of DiLeo shows a sensor 30 and RFID tag/transmitter 40 (comprising an entire RF tank circuit or an entire integrated circuit) within filter housing 20. Additionally, it is known in the art that a RFID tag includes at least two components (1) an integrated circuit comprising a coil (inductor) and capacitor, said integrated circuit modulates and demodulates a radio frequency signal; and (2) an antenna for receiving and transmitting a signal by evidence of Lin (see Lin, C1/L59-C2/L20). 
	Claims 1 and 17 are rejected as being obvious over DiLeo in view of Schwandt and also rejected as being obvious over Liu in view of DiLeo. Claim 17 is rejected as being anticipated by DiLeo. Claim 15 is rejected as being obvious over DiLeo in view of Schwandt and by evidence of Liu. Dependent claims are hereby rejected due to dependency from rejected claims 1, 15 & 17. 
Claim Objections
Claims 1-12 & 15-20 are objected to because of the following informalities:  Claim 1 recites “outlet” in line 6, consider rephrasing to – the outlet – for clarity; Claim 15 recites “a bypass structure disposed within the housing adjacent the housing” consider rephrasing to – a bypass structure disposed within the housing adjacent to the outlet of the housing – for clarity and consistency with other claim language; Claim 15 also recites “the moving part” in line 11 after the word “adjacent” and after the phrase “movement of”, considering rephrasing to – the moveable part – for consistency and clarity with other claim language; and Claim 17 recites “the fluid” in line 5, consider rephrasing to – the working fluid – for consistency and clarity with other claim . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the controller" in line 1. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it will be interpreted that a controller or the like is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLeo (EP 2 027 907).
	Regarding claim 17, DiLeo teaches a method for monitoring a status of a filter (see ¶21 and see Claim 1) for filtering a working fluid (see ¶25 teaches liquid wetted filter), the method comprising the steps of. 	
	receiving the working fluid into a housing through an inlet (the housing inherently has an inlet); 
	filtering the working fluid a liquid through a filter media (Fig. 1, filter media 10 (Fig. 1, filter element 10); see ¶12); 
	outputting the working fluid from the housing through an outlet (the housing inherently has an outlet); 
	detecting, at an RF tank circuit (Fig. 1, RF tank circuit 40 (Fig. 1, transmitter/RFID tag 40); see ¶18) disposed entirely within the housing (Fig. 1 shows the RF tank circuit 40 disposed entirely within housing 20), a status of the filter based on a monitored characteristic of the working fluid or a performance characteristic of the filter (see ¶25 teaches pressure decay is used to establish the integrity of the filter element).  
 	
	Regarding claim 20, DiLeo teaches the method of claim 17 further comprising communicating, via a communication module, the status of the filter (the communication module of DiLeo is a part of the RFID tag or RF tank circuit, see ¶9 and see ¶18).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2006/0243032) in view of DiLeo (EP 2 027 907). 
	Regarding claim 1, Liu teaches a disposable filter for filtering a working fluid (Fig. 6 shows oil filter 601 for fileting the working fluid or engine oil through the filter; given broadest reasonable interpretation the filter media is disposable since said filter media will wear over time and need to be disposed due to acid from the engine oil degrading and lower the integrity of the filter; ¶6, line 9 teaches acid present in engine oil; abstract, line 2 teaches engine oil, the engine oil is considered to be the working fluid;); comprising: a housing including an inlet to be disposed in fluid communication with a working fluid and an outlet (Fig. 6 shows housing 602 including inlet 
	Liu does not teach the RF tank circuit disposed entirely within the housing.
	In a related field of endeavor, DiLeo teaches a filter comprising a pressure sensor with a RFID tag or RF tank circuit disposed entirely within the housing (see ¶18 and Fig. 1 of sensor 30 and RF tank circuit/RFID tag 40 within housing 20).
	As both Liu and DiLeo teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the RF tank circuit and sensor of Liu by rearranging the RF tank circuit entirely within the filter housing as taught by DiLeo because this combination is known in the art of filtering systems having sensing and monitoring capabilities. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Claims 1-3, 6 & 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224). 
	Regarding claim 1, DiLeo teaches a disposable filter (Fig. 1, disposable filter 10 (Fig. 1, filtering element 10); see ¶12) for filtering a working fluid (“for filtering a working fluid” is recited as an intended use) comprising: 
	a housing (Fig. 1, housing 20; see ¶21) including an inlet (the housing inherently has an inlet) to be disposed in fluid communication with a working fluid (the filter of DiLeo is capable of using “with a working fluid”, see ¶12 teaches filter element…porous material and see ¶25 teaches liquid wetted filter) and an outlet (the housing inherently has an outlet) to be disposed in fluid communication with a machine (the filter is capable of being “disposed in fluid communication with a machine” since it has inlet/outlet connections and can be used for many applications, see ¶10); 
	a filter (Fig. 1, filter 10 (Fig. 1, filtering element 10); see ¶12) disposed within the housing (Fig. 1 shows filter 10 within housing 20) for filtering the working fluid (the filter is capable of “for filtering the working fluid” since it is a porous material, see ¶12) passing through the disposable filter (see ¶25 teaches gas through the filter element; therefore the working fluid will pass through the filter element); and 
	an RF tank circuit (Fig. 1, RF tank circuit 40 (Fig. 1, transmitter/RFID tag 40); see ¶18) disposed entirely within the housing (Fig. 1 shows the RF tank circuit 40 disposed entirely within housing 20) for monitoring a characteristic of the working fluid passing through the filter and/or an operational condition of the disposable filter (see ¶25 teaches pressure decay is used to establish the integrity of the filter element).  
	DiLeo does not explicitly teach or show a filter between the inlet and outlet. 
	In a related field of endeavor, Schwandt teaches a filter with pressure sensor (see Entire Abstract) having a disposable filter (Fig. 1, disposable filter 44 (Fig. 1, filter element 34); see 
	As both DiLeo and Schwandt teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify filter device of DiLeo by incorporating the inlet and outlet of Schwandt such that disposable filter is disposed between inlet and outlet as taught by Schwandt because the filtering device of DiLeo is beneficial to many applications (see DiLeo, ¶10) and therefore said configuration can be used for a different application. 

	Regarding claim 2, DiLeo and Schwandt teach the disposable filter as set forth in claim 1, wherein said RF tank circuit includes a communication module (DiLeo, the communication module is a part of the RF tank circuit or RFID tag, see ¶9 and see ¶18) for wirelessly communicating the monitored characteristic or operational condition to a controller disposed remotely from the disposable filter (DiLeo, see ¶18 teaches wireless communication is used…RFID tag; see ¶22 wireless receiver…such as a computer).  

	Regarding claim 3, DiLeo and Schwandt teach the disposable filter of claim 1, wherein the housing includes a threaded end, and the inlet and outlet are disposed at the threaded end (Schwandt, Fig. 1, housing 14 having a threaded end 20 (Fig. 1, threads 20), and the inlets 26, 27 and outlet 30 disposed at the threaded end 20). 

	Regarding claim 6, DiLeo and Schwandt teach the disposable filter of claim 1, wherein the controller determines a maintenance schedule or a remaining useful life of the filter (DiLeo, see ¶29 teaches estimating the remaining useful life of the filter).  



	receiving the working fluid into a housing (see ¶25 teaches liquid wetted filter); 
	filtering the working fluid a liquid through a filter media (Fig. 1, filter media 10 (Fig. 1, filter element 10); see ¶12);  
	detecting, at an RF tank circuit (Fig. 1, RF tank circuit 40 (Fig. 1, transmitter/RFID tag 40); see ¶18) disposed entirely within the housing (Fig. 1 shows the RF tank circuit 40 disposed entirely within housing 20), a status of the filter based on a monitored characteristic of the working fluid or a performance characteristic of the filter (see ¶25 teaches pressure decay is used to establish the integrity of the filter element).  
 	DiLeo does not explicitly teach an inlet and outputting the working fluid from the housing through an outlet. 
	In a related field of endeavor, Schwandt teaches a filter with pressure sensor (see Entire Abstract) having a disposable filter (Fig. 1, disposable filter 44 (Fig. 1, filter element 34); see C3/L40-46) between the inlet and outlet (Fig. 1 shows disposable filter 34 between inlets 26, 27 (Fig. 1, high pressure inlets 26, 27) and outlet 30 (Fig. 1, low pressure outlet 30)).
	As both DiLeo and Schwandt teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify filter device of DiLeo by incorporating the inlet and outlet of Schwandt because the filtering device of DiLeo is beneficial to many applications (see DiLeo, ¶10) and therefore said configuration can be used for a different application. 

	Regarding claim 20, DiLeo and Schwandt teach the method of claim 17 further comprising communicating, via a communication module, the status of the filter (DiLeo, the communication module of DiLeo is a part of the RFID tag or RF tank circuit, see ¶9 and see ¶18).   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) and by evidence of Lin (USPN 8,242,893).
	Regarding claim 4, DiLeo and Schwandt teach the disposable filter of claim 2, wherein the communication module is in the form of an antenna (DiLeo inherently has an antenna by evidence of Lin; see Lin, C1/L59-C2/L20 teaches RFID tags include…antenna for receiving and transmitting a signal).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) and further in view of Discenzo (USPN 7,442,291). 
	Regarding claim 5, DiLeo and Schwandt teach the disposable filter of claim 2, wherein the controller determines a condition of the filter based on the monitored characteristic of operational condition received from the communication module (DiLeo, see Entire Abstract teaches pressure sensor and a communications device are couple so as to measure and transmit the pressure; DiLeo, see ¶22 teaches wireless receiver…computer then stores…values).  
	The previous combination of DiLeo and Schwandt does not teach wherein the controller autonomously determines.  
	In a related field of endeavor, Discenzo teaches a filter integration for lubrication analysis system (see Entire Abstract) wherein the controller autonomously (see C5/L10-18 teaches control aspects…automatically sensing and subsequently operating). 
	As DiLeo, Schwandt and Discenzo all teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to controller (computer/wireless receiver) of DiLeo such that the controller autonomously or automatically determines as taught by Discenzo because it is obvious to automatic. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves .

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) and further in view of Jo (WO 2016/129972).
	Regarding claim 7, DiLeo and Schwandt teach the disposable filter of claim 1.
	The previous combination of DiLeo and Schwandt does not teach further comprising a bypass structure disposed adjacent the outlet, wherein the bypass structure includes a moveable part.
	In a related field of endeavor, Jo teaches a filter system (see Entire Abstract) comprising a bypass structure (Fig. 1, bypass structure 130 (Fig. 1, bypass valve 130); see pg. 5, ¶13) disposed adjacent the outlet (Fig. 1 shows bypass structure 130 disposed adjacent to the outlet 112), wherein the bypass structure includes a moveable part (Fig. 2, moveable part 133 (Fig. 2, bypass spring 133); see pg. 5, ¶8) that moves in response to a predetermined pressure (see pg. 5, ¶11 teaches pressure changes a spring that react).  
	As DiLeo, Schwandt and Jo all teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrated sensing component of DiLeo by incorporating the bypass structure in filter housing and adjacent to the sensor as taught by Jo because it would provide the benefit of economically and reliably determining the life of the filter (Jo, see pg. 3, ¶14).  

	Regarding claim 8, DiLeo, Schwandt and Jo teach the disposable filter of claim 7, wherein the RF tank circuit is disposed adjacent the bypass structure (Jo, Fig. 2(a) shows sensing device 200 adjacent to the bypass structure 130; therefore the combination of DiLeo and Jo teach the claimed invention of the “RF tank circuit…adjacent the bypass structure” since the sensor of DiLeo . 

Claims 9-10, 15-16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) and further in view of Jo (WO 2016/129972) and by evidence of Lin (USPN 8,242,893).
	Regarding claim 9, DiLeo, Schwandt and Jo teach the disposable filter of claim 8, wherein the RF tank circuit includes a capacitor plate (DiLeo, the RF tank circuit inherently has a capacitor plate by evidence of Lin; see Lin, C1/L59-C2/L20 teaches excites a coil in tag and charges a capacitor) disposed adjacent the moveable part of the bypass structure (Jo, Fig. 2(a) shows sensing device 200 adjacent to the bypass structure 130 comprising movable part 133; therefore the combination of DiLeo and Jo teach the claimed invention of the “RF tank circuit…adjacent the bypass structure” since the sensor of DiLeo is integrated with the RF tank circuit), and wherein movement of the moveable part shifts a resonant frequency in the RF tank circuit (“wherein movement of…shifts…the RF tank circuit” will inherently occur since the RF tank circuit is adjacent to the moveable part). 

	Regarding claim 10, DiLeo, Schwandt and Jo teach the disposable filter of claim 9, further comprising a spiral coil inductor in communication with an antenna (Diego inherently has a spiral coil inductor in communication with an antenna by evidence of Lin; see Lin, C1/L59-C2/L20 teaches RFID tags include...an integrated circuit…an antenna…the integrated circuit then transmits…via a coil), wherein the spiral coil inductor is in communication with the capacitor plate (Diego inherently has a spiral coil inductor in communication with the capacitor plate by evidence of Lin; see Lin, C1/L59-C2/L20 teaches excites a coil in tag and charges a capacitor, which in turn energizes and powers the integrated circuit).


	a housing (Fig. 1, housing 20; see ¶21) having an inlet (the housing inherently has an inlet) for receiving a source of working fluid (the filter is capable of using “with a working fluid”, see ¶12 teaches filter element…porous material and see ¶25 teaches liquid wetted filter) and an outlet (the housing inherently has an outlet) for outputting the working fluid to a machine (the filter is capable of being “disposed in fluid communication with a machine” since it has inlet/outlet connections and can be used for many applications, see ¶10);
	a filter media (Fig. 1, filter media 10 (Fig. 1, filter element 10); see ¶12) disposed within the housing (Fig. 1 shows filter 10 within housing 20), wherein the filter is configured to allow the working fluid to pass therethrough (see ¶22 teaches gas through the filter element; therefore the working fluid will pass through the filter element); 
	an RF tank circuit (Fig. 1, RF tank circuit 40 (Fig. 1, transmitter/RFID tag 40); see ¶18) disposed entirely within the housing (Fig. 1 shows the RF tank circuit 40 disposed entirely within housing 20); 
	a communication module (the communication module is a part of the RF tank circuit or RFID tag, see ¶9 and see ¶18) in communication with the RF tank circuit for communicating a status of the filter (see ¶18 teaches wireless communication is used…RFID tag; see ¶22 wireless receiver…such as a computer); and
	having a capacitor plate (the RF tank circuit inherently has a capacitor plate by evidence of Lin; see Lin, C1/L59-C2/L20 teaches excites a coil in tag and charges a capacitor). 
	DiLeo does not teach (1) a filter media in a flow path defined between the inlet and the outlet; and (2) a bypass structure disposed within the housing adjacent the housing defining a bypass flow path, wherein the bypass structure includes a moveable part that moves in response to a pressure buildup within the housing; and (3) having a capacitor plate disposed adjacent the 
	In a related field of endeavor, Schwandt teaches a filter with pressure senor (see Entire Abstract) having a disposable filter (Fig. 1, disposable filter 44 (Fig. 1, filter element 34); C3/L40-46) in a flow path (said flow path is the path through the filter indicated by directional arrow 40 shown in Fig. 1) defined between the inlet and outlet (Fig. 1 shows disposable filter 34 between inlets 26, 27 (Fig. 1, high pressure inlets 26, 27) and outlet 30 (Fig. 1, low pressure outlet 30)).
	As both DiLeo and Schwandt teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter device of DiLeo by incorporating the inlet and outlet of Schwandt such that the filter is in a flow path defined between inlet and outlet as taught by Schwandt because the filtering device of DiLeo is beneficial to many applications (see DiLeo, ¶10). 
	The previous combination of DiLeo and Schwandt does not teach (2) & (3). 
	In a related field of endeavor, Jo teaches a filter system (see Entire Abstract) comprising (2) a bypass structure (Fig. 1, bypass structure 130 (Fig. 1, bypass valve 130); see pg. 5, ¶13) disposed within the housing adjacent the housing (Fig. 1 shows bypass structure 130 within housing disposed adjacent to the outlet 112 of housing 110), defining a bypass flow path (Figs. 4-6 show hole (H) defining a bypass flow path indicating that bypass valve is open, see pg. 2, ¶4 and see pg. 5, ¶8), wherein the bypass structure includes a moveable part (Fig. 2, moveable part 133 (Fig. 2, bypass spring 133); see pg. 5, ¶8) that moves in response to a pressure buildup within the housing (see pg. 5, ¶11 teaches pressure changes a spring that react); and having a sensor disposed adjacent to the moving part (Fig. 2(a) shows sensing device 200 adjacent to the bypass structure 130). 
	Jo does not teach (3). 


	Regarding claim 16, DiLeo, Schwandt and Jo teach the filter of claim 15, further comprising a spiral coil inductor in communication with the capacitor plate (Diego inherently has a spiral coil inductor in communication with the capacitor plate by evidence of Lin; see Lin, C1/L59-C2/L20 teaches excites a coil in tag and charges a capacitor, which in turn energizes and powers the integrated circuit) and an antenna in communication with the spiral coil inductor (Diego inherently has a spiral coil inductor in communication with an antenna by evidence of Lin; see Lin, C1/L59-C2/L20 teaches RFID tags include...an integrated circuit…an antenna…the integrated circuit then transmits…via a coil), wherein the communication module comprises the antenna (the communication module is a part of the RFID tag of Diego, see ¶9 and see ¶18; therefore the communication module will comprise the antenna by evidence of Lin; see Lin C1/L59-C2/L20 teaches RFID tag includes at least two components (1) an integrated circuit; and (2) an antenna).  


	The previous combination of DiLeo and Schwandt does not teach wherein the filter includes a bypass structure including a moveable part disposed adjacent the outlet and the RF tank circuit having a capacitor plate disposed adjacent the moveable part, wherein the bypass structure defines a flow path that bypasses the filter media when the moveable part is open, the method further comprising: moving the moveable part and bypassing the filter media with the working fluid in response to a predetermined pressure build-up within the filter; and altering a resonant frequency in the RF tank circuit in response to moving the moveable part.  
	In a related field of endeavor, Jo teaches a filtering system (see Entire Abstract) wherein the filter includes a bypass structure (Fig. 1, bypass structure 130 (Fig. 1, bypass valve 130); see pg. 5, ¶13) including a moveable part (Fig. 2, moveable part 133 (Fig. 2, bypass spring 133); see pg. 5, ¶8) disposed adjacent the outlet (Fig. 1 shows movable part 133 of bypass valve 130 adjacent to the outlet) and sensing device disposed adjacent to the movable part (Fig. 2(a) shows sensing device 200 adjacent to the bypass structure 130),wherein the bypass structure defines a flow path (Figs. 4-6 show hole (H) defining a bypass flow path indicating that bypass valve is open, see pg. 2, ¶3 and see pg. 5, ¶8), that bypasses the filter media when the moveable part is open (see pg. 2, ¶3 and see pg. 5, ¶8), the method further comprising: moving the moveable part and bypassing the filter media with the working fluid in response to a predetermined pressure build-up within the filter (see pg. 5, ¶11 teaches pressure changes a spring that react). 
	Jo does not teach the RF tank circuit having a capacitor plate disposed adjacent the moveable part and altering a resonant frequency in the RF tank circuit in response to moving the moveable part.  
	As DiLeo and Jo all teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the 

	Regarding claim 19, DiLeo, Schwandt teach and Jo teach the method of claim 18, wherein the RF tank circuit includes a spiral coil inductor in communication with an antenna (Diego inherently has a spiral coil inductor in communication with an antenna by evidence of Lin; see Lin, C1/L59-C2/L20 teaches RFID tags include...an integrated circuit…an antenna…the integrated circuit then transmits…via a coil).  

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) in view of Jo (WO 2016/129972) and further in view of Burke (US 2009/0243395). 
	Regarding claim 11, DiLeo, Schwandt and Jo teach the disposable filter of claim 10.
	The previous combination of DiLeo, Schwandt and Jo does not teach wherein the antenna extends into a gasket disposed around a top portion of the disposable filter.  
	In a related field of endeavor, Burke teaches a filter housing (see ¶7 and see ¶33) wherein the antenna extends into a gasket (Fig. 2 shows antenna 210 extending into gasket 200; see ¶12 
	As DiLeo, Schwandt, Jo and Burke all teach filtering apparatuses with sensing and monitoring capabilities, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna of DiLeo by incorporating the antenna with a gasket at a top of the filter housing as taught by Burke because said configuration provides the benefit of protecting the antenna from the external environment (Burke, see ¶26). 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DiLeo (EP 2 027 907) in view of Schwandt (USPN 5,858,224) in view of Jo (WO 2016/129972) and further in view of Burke (US 2009/0243395) and by evidence of Ahn (US 2004/0009614).
	Regarding claim 12, DiLeo, Schwandt and Jo teach the disposable filter of claim 9.
	The previous combination of DiLeo, Schwandt and Jo does not teach a gasket disposed around a top portion of the disposable filter, wherein the gasket is comprised of a material that is transparent to RF for minimizing interference with the resonant frequency of the RF tank circuit.  
	In a related field of endeavor, Burke teaches a filter housing (see ¶7 and see ¶33) comprising a gasket disposed around a top portion of the disposable filter (see ¶32 teaches gasket exists between the top vent and the top vent pipe), wherein the gasket is comprised of a material that is transparent to RF (see ¶12 teaches a gasket material such as silicon; Silicon is known in the art as a transparent material by evidence of Ahn; see Ahn, ¶72) for minimizing interference with the resonant frequency of the RF tank circuit (see ¶12 teaches gasket…includes at least one support arm, which holds the antenna…so as to minimize interference from the metal housing; therefore it is likely obvious that this configuration will minimize interference with the resonant frequency).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.